Appeal from a judgment against the defendant for the value of 200 barrels of herring, with damages and costs, because it was not shown that the merchandise was delivered upon the arrival of the ship at its destination.
In explanation of the departure of the ship without delivering the merchandise the appellant’s brief suggests that the ship was a mail carrier running on a fixed schedule that could not be changed at the convenience of the company.
Held: That as there was ño evidence to support that explanation of the matter nor error so manifest as to require a reversal, the judgment should be affirmed.
Me. Justice Hutchison
delivered the opinion of the court.